United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2600
                         ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                 Dante M. Williams,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: February 9, 2015
                               Filed: June 25, 2015
                                 ____________

Before LOKEN, SMITH, and COLLOTON, Circuit Judges.
                           ____________

COLLOTON, Circuit Judge.

      Dante Williams pleaded guilty to unlawful possession of a firearm as a
previously convicted felon. The district court1 sentenced him to thirty-seven months’
imprisonment. Williams appeals the sentence, arguing that it is substantively

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
unreasonable because the district court gave undue weight to the nature and
circumstances of his offense, ignored mitigating factors, and accorded impermissible
weight to the fact that Williams was prosecuted in federal court. We affirm.

       During a traffic stop on January 7, 2012, Williams left the vehicle and ran from
police officers. Officers saw Williams drop a black handgun, which was later
identified as a loaded Glock 9 millimeter pistol.

       Williams pleaded guilty to unlawful possession of a firearm as a previously
convicted felon, in violation of 18 U.S.C. § 922(g)(1). At sentencing, Williams asked
the court to vary downward from the advisory guidelines sentencing range pursuant
to 18 U.S.C. § 3553(a) and sentence him to probation. He cited as mitigating factors
his stable employment history, his provision of financial support for his family, his
involvement with his community and church, the age of his prior felony convictions,
and the fact that he lived and worked in a high-crime area.

      The district court denied Williams’s request for a sentence of probation,
observing that Williams fled from police and that the gun he possessed was fully
loaded. The court then sentenced him to thirty-seven months’ imprisonment, at the
bottom of the advisory guideline range, citing the factors listed in § 3553(a). After
imposing the sentence, the court said:

      [T]his case is a run-of-the-mill felon-in-possession case. For some
      reason, the Kansas City, Missouri Police Department has to have their
      felon-in-possession cases brought into federal court. This ought to have
      stayed in the State of Missouri, but, apparently, the U.S. Attorney’s
      Office lets the police department decide to bring these cases up here, and
      if they’re going to bring them up here, I’m going to follow the
      Guidelines.




                                         -2-
      Now, you can send a message to whoever you want to, and this, it’s not
      you, Mr. Williams, but that’s why you’re being sentenced, because the
      U.S. attorney has to have these cases up here. They can’t leave them in
      the state court. That’s why you’re getting a sentence.

       Williams argues that his sentence was substantively unreasonable. We review
the reasonableness of a sentence under a deferential abuse-of-discretion standard.
Gall v. United States, 552 U.S. 38, 51 (2007). Williams contends that the district
court placed undue weight on the circumstances of his offense and ignored mitigating
factors. Williams also complains that the court improperly considered that Williams
was prosecuted in federal court.

       Williams’s sentence was within the advisory range recommended by the
Sentencing Commission, so we presume that it is substantively reasonable. United
States v. Barron, 557 F.3d 866, 870 (8th Cir. 2009); see Rita v. United States, 551
U.S. 338, 347 (2007). Williams advanced his mitigating factors at the sentencing
hearing and in a sentencing memorandum, and we presume that the district court
considered them. United States v. Timberlake, 679 F.3d 1008, 1012 (8th Cir. 2012).
The district court has “substantial latitude to determine how much weight to give the
various factors under § 3553(a).” Id. (internal quotation omitted). It was not an abuse
of discretion for the district court to conclude that the nature and circumstances of the
offense called for a term of thirty-seven months.

       The district court’s commentary about the prosecutorial discretion of the
United States Attorney in gun cases does not establish an unreasonable sentence.
Under our system of separated powers, the United States Attorney—not the district
court—has authority to decide whether federal prosecution of recidivists who possess
firearms is sufficiently important to the safety of the community to warrant the
dedication of federal resources. The district court correctly observed that once the
United States Attorney elects to prosecute a case in federal court, the court is required


                                          -3-
at sentencing to consider the federal sentencing guidelines, 18 U.S.C. § 3553(a)(4),
along with the other statutory considerations mentioned by the court. Despite the
district court’s statement that it would “follow” the guidelines, the court elsewhere
made clear that it properly treated the guidelines as “advisory,” S. Tr. 11, and there
was no abuse of discretion in sentencing Williams at the bottom of the advisory
range.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-